The main question now before the court is one which involves no question of law, but is purely a business proposition, namely, whether or not the offer to purchase the Sprague estate, submitted to the trustee by Messrs. Wilbour, Jackson  Co., March 3, 1882, is a better offer than that previously submitted by the Hon. Benedict Lapham. I think it is, and for the following reasons: First, because it is an offer which is made in the form of a first bid at a competitive sale of the entire estate in bulk; an upset price as it is termed at auction sale, thereby opening the door, or rather leaving it open for further and better offers or bids, which, as it seems to me is a very important consideration. Second, because the offer is to give the sum named, $2,880,000, for such title to the property as thetrustee can give. *Page 407 
the purchaser taking all the risks as to the validity of the same, thereby absolutely and fully relieving the creditors from all further litigation in the premises, and insuring them this sum at all events; while the offer of Mr. Lapham, although of the same amount, is conditional as to title, and provides as follows: "The undersigned is to receive from said Chafee, in consideration of said payments, a full and perfect title of all the property as it stood in the hands of said Chafee on the 1st day of July last, . . . belonging to or in any way coming to him by virtue of said trust deed, and the several deeds of assignment made in April, 1874, to him of said property, and by virtue of a deed of trust to certain trustees from the National Bank of Commerce in New York, which he caused to be purchased from said bank, free from all incumbrances made or suffered by him, except the lease of the Baltic Mill, which shall not be deemed an incumbrance, this title to be conveyed by deeds or assurances of title sufficient in form and fact, to convey all such title, in the opinion of counsel learned in the law, to be mutually agreed upon," c.
And third, because under this offer of Wilbour, Jackson 
Co., the quick assets of the estate are not to be delivered to the purchaser at all, but are to be converted into cash by the trustee, the proceeds thereof to be by him applied towards the payment of the total amount bid, thereby incurring no possible risk in the disposition of such assets; whereas by the offer of Mr. Lapham it is contemplated that the entire personal estate, amounting to upwards of $1,000,000 in value, shall be transferred and delivered upon the payment of the first instalment of $720,000. Of course I do not intend by this criticism to reflect in the least upon the entire good faith or financial ability of Mr. Lapham, for I consider them both quite beyond question, but am simply considering the offer as a business transaction between Mr. Lapham and the trustee, the latter acting for his cestuisque trustent.
These reasons, and particularly the first two, seem to me quite sufficient to warrant the court in advising the trustee that the offer last made is the best for the interest of the creditors, the parties first to be considered, of any which has yet been brought to our notice. Furthermore, a competitive sale of trust property when it must be sold, is in my judgment by far the fairest and least objectionable *Page 408 
mode of disposing thereof, and courts should be slow to sanction a different plan except for special reasons.
I therefore concur in the opinion delivered by my brother, Judge Stiness.